Citation Nr: 0808877	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-20 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the head and neck, claimed as myeloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served in active duty with the United States 
Marine Corp from June 1963 to January 1967, to include a tour 
of duty in Vietnam from July 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for squamous cell carcinoma of the head and neck.

The veteran filed a motion for advancement on the docket due 
to serious illness; this was granted by the undersigned 
Acting Veterans Law Judge in December 2007.


FINDINGS OF FACT

1.  By letter dated May 20, 2005, the veteran was notified of 
the RO's decision denying service connection for squamous 
cell carcinoma of the head and neck, claimed as myeloma.

2.  After receiving a timely Notice of Disagreement (NOD), 
the RO provided the veteran and his representative with a 
Statement of the Case (SOC) on April 8, 2006.  He was advised 
to file his substantive appeal within 60 days, or within the 
remainder of the one year period from the date of notice of 
the RO decision being appealed, whichever was later.

3.  A Substantive Appeal (VA Form 9) was received by the RO 
on June 16, 2006.




CONCLUSION OF LAW

The veteran's substantive appeal to the May 2005 rating 
decision was not filed in a timely manner, and the Board 
lacks jurisdiction to consider this issue.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 19.30, 20.101, 20.200, 
20.202, 20.300, 20.302, 20.303, 20.304, 20.305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

However, the United States Court of Appeals for Veterans 
Claims (the Court) held that the provisions of the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
and as interpreted by the Court, have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (August 30, 2001).  The Board 
finds that such is the case as to the issue here on appeal.  
See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(VCAA not applicable "because the law as mandated by statute 
and not the evidence is dispositive of the claim").

In order for the Board to have jurisdiction to review an RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written NOD be 
filed within one year after the date of notice of the RO 
denial.  Next, the RO must issue a SOC on the matter being 
appealed.  Finally, the appeal must be perfected by the 
filing of a VA Form 9 or other written equivalent thereof, 
indicating an intention to seek appeal to the Board.  A 
timely Substantive Appeal is one filed in writing, within 60 
days of the date of notice of the SOC, or within the 
remainder of the one-year period of the date of notice of the 
RO decision being appealed, whichever is later.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2006).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. §  
7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2006).  The 
agency of original jurisdiction (AOJ) may close the case for 
failure to respond after receipt of the SOC (see 38 C.F.R. 
§§ 19.32 (2006)), but a determination as to timeliness or 
adequacy of any such response for the purposes of appeal is 
in the province of the Board.  38 U.S.C.A. § 7105(d); 
38 C.F.R. § 20.101(d).

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether NODs and 
Substantive Appeals are adequate and timely, at any stage in 
a proceeding before it, regardless of whether the AOJ 
addressed such questions.  When the Board, on its own 
initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative, if any, will be given notice of any 
potential jurisdictional defects and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on any jurisdictional questions.  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  Id.

Here, the veteran and his representative were informed of the 
decision denying entitlement to service connection for 
squamous cell carcinoma of the neck and head, claimed as 
myeloma, in May 2005.  He submitted an NOD in October 2005, 
and an SOC was issued April 8, 2006 and mailed to the veteran 
that same day.  The notification letter informed the veteran 
that a formal appeal was required to complete the appeal, and 
a VA Form 9 was provided.  The veteran was informed that the 
formal appeal must be filed within 60 days of the SOC 
notification letter or within the remaining one year period 
from the date of notice of the decision being appealed, 
whichever came later.  The veteran was also informed that if 
more time was needed in which to file the appeal, such time 
should be requested before the time limit for filing the 
appeal expired.

Here, the veteran must have perfected his appeal to the Board 
within 60 days following the April 8, 2006, notice of the 
SOC, because this date would have been later than the 
alternative deadline of one year from the May 20, 2005, 
notice of the underlying decision.  The deadline for 
perfecting the appeal was therefore June 8, 2006.  There is 
no evidence of any communication from the veteran or his 
representative seeking an extension of time to perfect the 
appeal.  38 C.F.R. § 20.303.  The RO received the veteran's 
Form 9 on June 16, 2006, more than a week beyond the June 8, 
2006 deadline.  The Form 9 was not mailed; it was delivered 
by the co-located representative, and hence there is no issue 
regarding the date of postmark.  No communication was 
received prior to June 8, 2006 which could be construed as a 
substantive appeal.  The veteran and his representative were 
advised of the jurisdictional defect in a letter dated in 
January 2008.  The veteran responded that he did not desire a 
hearing on this issue.  

The veteran was properly advised of his appellate rights and 
all applicable deadlines.  He and his representative failed 
to file a timely substantive appeal.  Absent a timely 
substantive appeal, the appeal on the issue was not 
perfected, and the Board is without jurisdiction to 
adjudicate the claim.  The appeal must be dismissed.


ORDER

A timely substantive appeal having not been received 
regarding the May 2005 rating decision, the appeal is 
dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


